JUDGE GUFFY
delivered the opinion of the court.
*369This appeal is prosecuted by the appellant from a judgment of the Daviess Circuit Court, establishing the town of. Kenwood.
The only questions which we deem it necessary to determine are: First, whether the circuit court can legally establish a town; second, has this court jurisdiction of am appeal from such a judgment of the circuit court?
Article 8, chapter 89 of the Kentucky Statutes, confers upon circuit courts the power under certain conditions to> establish towns, and provides that no appeal shall lie from the judgment. We think the power so conferred on the circuit courts is constitutional.
Section 126 of the Constitution provides that the jurisdiction of circuit courts should remain as then, established by law, giving the Legislature power to change the same.. The Constitution also prohibits local legislation, hence some' department of government must of necessity be invested with power and authority to establish towns, and it seems, to us that the circuit courts are proper tribunals to be invested with such power.
The act in question is not, in our judgment, at all in conflict with section 28 of the Constitution. The power conferred is not legislative. This court has appellate jurisdiction only, and section 110 of the Constitution provides that such jurisdiction shall be under such rules and regulations, not repugnant to the Constitution, as may from time to time be prescribed by law.
The act of the Legislature of the 10th of June, 1893, provided that no appeal to this court should be allowed from judgments in many cases enumerated in the act, and then provided that in all other civil cases appeals might be taken, but after the passage of this act the act of July 3, 1893, con*370feiTing the jurisdiction on circuit courts to establish towns, was passed and appeals from judgments in su.ch cases disallowed.
It has always been recognized as within the power oi the Legislature to determine from what .judgment appeals might be taken.
For the reasons indicated we are of opinion that this court lias no jurisdiction of this appeal, and the same is dismissed.